541

                                                                                  “i




            OFFICE   OF   THE    ATTORNEY     GENERAL          OF TEXAS
                                    AUSTIN
GROVER   SELLERS
ATTORNEYGENLRAL




EE;rsa      Tleaver H. Bakei
Stats Board of Control
Austin, Texas
Dear Sir:




                                                            0r    the lunatio

                                                        eating our oplnlon in
rerareoce to the                                          hiah read6 tin part
aa r0iloust
                                             Ion   or   gous     Uepart-




                                Revised Oivil  Stetutas of Te(ras,
                           i    publlo pstlenta not lndlgsnt
                                intainod at the expense8 0f the
                                nstancc, but in such yya~,the
                                led to reimbursement         .

         "Tutute        wa8 repealed
   in 1925 wlthout a aavlnp: olaure.
   23, Aat8 39th Lsgialatura).
                                                                       542



Honorable Wearer H. Baker, p. 3




            “Did the Leglalature thereby extlngulah
     debts theretofore  owing the State by non-indigent
     persona?"
          Artfole     138, Colaplete Texaa Statutes,   19&O, reada
88 r0li0w8 t


     In the rzrat lnatanoe,  but 1n auoh oaaea the a*te
     shall be entltlcd- to ralmbunement in the mode’ point-
     ed out In Art10188 158 and 159 of this Cbapter,.w
         Artlole      138, Complete Texas Statutea,    lOB0, pmvlded
ror the iollowlng      apaolal laawa among othera,     t+wltr
           "(1)     16 A* B.,   the defaadant or unaound mbd?
           a * l + *


           w(6) 18 defendant po~aeaae& 0r any eatate,
     lAU, lr 80, or what doe8 it 8Onalat ~JM its estimated
     VSlUa?
             *('I)  tr the derendant la poaaeaaed 0r 116
     eatate,    ara there any persona legally llabla ior
     hia support? Ii ye&, name thaia.*
          Artiole 136, Uomplete Texas Statutea,      lQZ0, provided
ia  aubatanoe that Y the petient Of the asylum her an eatate
or that there ara persona legally    liable for the aupporb and
aalntenanaeor the luaatll,    the oounty jud@ may from the to
time, upon request of the auperlntandsnt    of the lunafl&$a8~lum
cite the guardian or other persona legally     liable   for hii aup-
port to appear at some regular term of the oountg oourt for
alrll bualnese to eho* oauae why tha State ahould,not have
judgpent r0r the amaunt dua it r0r the support ana maJntenanoe
or auoh lunatio..  Artlole  159, Qomplete Texas Statutes,      LOeD,
provided in subatanoe that the amount of the judgment prorlded
tor ln the 0raoeUlnn artlole   should sot exoead the sum or $6.00
per week a& provided that the bertfrloate      of the auparint~ndent
or the lunetlo asylum a8 to the amount due ahall be suiflclent
evidence to authorize the oourt to rander jud@nent.
                                                                       543



mnorable   Weaver R. Baker, p. 3


           As atated by you;- In Tour opinion request, Artlale
138, aupre, visa repaaled by the Legisleture         In 192s.    (House
Bill No. 249, Chapter 194, Page 414, ,CeAeral Lawa 39th Legla-
lature or 1986).    Tha above mentioned Artiolea        158 and 189 were
also repealed IA the same Act.      As provided by the artlolea
above mentioned the lunatie’a     eatete or the peraona legal1
liable   for his auppmt beoame lagally liable ror the lpuu J 0’8
support and maintenanoe While In the Asylum in a ,aum nat to
exoead tS.00 ,gr weak.    T h la emo u nt b a o a med l and o u lng to
the Sta a, Ir flpM$iVe     Or whether Or AOt a ud@e~t wea
actually   entered am provided for in maid Art 1 de 168.
          Artlole III, SeotIon 88 of our Stata CoAatItutIon at
the time that the above artlclea  wen repealed In 1988, read
em rollowa :
            V!ha Legislature  ahall have no power to rebaa+
   or extlnguiah,     Or tq luthorlse the relaaaln8 Or ax-
   tinguiahlng,    in whale Or IA part,     the indeb$e&.&aaa,
   llabllitg    or obligation  0r lng .tnoorp,0rat~ion or I
   indltidti,.    to thlr State, OT to any .oounty. 6s
   other munieIpa1 oorporatlon      therein."
           xr en lndebte!lneae,llablllty    or ObligetIOA exIstsa by
virtue or the Stat8 expending mosey ror the support. and aurln-
tenanoe.of   the lunatis,   at the tlma or the mapeal or Artlole      lS6,
aupm ,’ theA the. lAd4bt~Aea8,    llablllt~ or obligetlon wag not re- .
1eaeaQ or mtlngulahed hy the Lcgialature        ‘In repealing ArtIole
138, broauae It warn InhIbIted iron ao doing by tls ospreea texnm
or 3t4OtiOA 68 0r Artlele    3 or our Constitution.
           Arter   oareiully examin@    the authorlt~laa, ne are of the
opinion that both an WiAdebtedneaaW and vobligatfonv         WithIA the
meaning of the language uaed In Saatlon 58 of ArtIo,le 3 of our
Constitution     bed been areated, ‘aa& thet a “lIebllIty*    eliate
oannot even be doubtedi      IA Sb cOTpu8 JUda,.p.      1050, tha-qq@
liability    is derined am r0ii0tw~
           *A broad term, of larga and moat Oomprehenaive
   algnlfiaanoe,     whose meaning haa baen given many tImea
   by JudioIal deoiaiona,      am well 68 by larIoographera.
   Tr.e tea haa been varloualp derlaed am meaning
   amenability or reaponalbilitp       to law; legal responai-
   bility;   obligation;   reaponaIbIlIty;    thst aondltlon  0r
   affairs   whiah p$vea rise to an obli+tion       to 60 a par-
   tloular   thing to be enrorcea by motion; the oonditlon
   of beins aotuallp or potentially        subjeot to en obllga-
   tion; the oondition     of being reaponalble iOr a poaalble
   or aotual    loss, penalty,   evil,   expense or burden; the
Honorable %eaver H. Baker,    p. 4


  oonditlon of one who lo subjeot to a ohar+?e 02 dutJ
  whioh mey be jadloially       eniomed;   the state of being
  bounQ or oblleed In law or justloe lie do, pay, or
  maka good something; the state of one who Is bc.unQ
  in law and justlae    tb do something whioh may be en-
  foroed by action;    the stete of being liable;      the
  etete or oondltion Of one who 1s under obligation          to
  do at onoe a,~ at some future time something nhloh may
  be enroroed *f aotlon.        Ia a reatrlated sense, that
  whleh one is under oblkgatlon        te pcly to anothen that
  for whmiohone is raaponslbla or liabla;         that whloh ona
  is rrndarobllgafion to pay, or fez rhieh ona.is ,li&ble.
  In a broader aen.      tllablllt~~    means any Obligation
  one Is bound In lau or justloa to perrorm, lnaludlag
  every kind of obllgatfon,        and almoat every ohamotar
  0r hasard or nrpoa8iblllty.          It i8 genarall~ h&d to
  lnolude every klnd of legal o?llgatlon, raaponalbilltp,
  or duty, oertalnly    al& suoh 8s are meaaund by, a money
  raluat 109. LiabiUttridl;aJ ariaa rr0tfi oon,traotsi arpreas
  or implied,   from duty, Imposed by law, or Judmgwnt oi
  the oourt, or In oonaequenoe oi torta oommlttad.           Xt
  may mean or lnatuds burden@ lmposod by tha oonatltutlon
  or statute8.     It IIUBY e&fat rlthout the ri@f     or fm-
  madlata aetlon.     A llabllity     may ba presently   e&O-a-
  able by aotlon
  ronmoe.      By itsor them may be time given for its par-
                       oontert the term may ba rest~i#sd to
  onrar only a llablllty      founded upon a oontraot,     or
  arising out oi the breaoh at the eontraot.
            '?A liability    mag be absolute or oontinasnt.
   ‘Liability’      ia not rertrloted to suoh aa are abaolute,
   or exolude the idea of oontingeney.         fa raot, it Is
   more rrequently        used in the latter sense that in the
   rormer. It may oomprehend tutum eoontln~e~ole#.
          While ‘llabSllty*      may lnolude dabta or lndebted-
   nests, It is not generally     limited to euoh tenu.     It
   is broader.    ‘Liability’    Is largely a oorrelatlos   tena,
   altho&zh, 6rdlnarllp,      It meana nn obligation   whioh may
   or msy not ripen into a debt; and inoludea in addition
   existing obllgatlom which mey or may not in the future
   eventuate In an indebtednesi.        In a apeolal aanso It
   la m&to     denote lnahoata, fuWre, unasoertalned,        02
   lmperi’eot obligrltfons,    aa opp6esd to dabta, the as8anoe
   of w&oh Is that they PI’+ aaoartalnad and eerteln.”
                                                                                     545

mnorsble        iteaTer A. Bnkm,          p. 3


          **Liability*     is a trnu of broader slgnltlcancs
   than *debt*.      *LlabllityW Is reaponal blllty .* !‘:ords k
   Phrases, Vol. 25, p. 41, cltlw       Joslln vs. E.J. Car
   Spring Co., 30 F.J.L. 141.
           n*Llabllfty~  la defined to be a etete of being
   bound or obllqed in lnw or justice.        It Ltgnlriee   that
   oondltlon of affairs     whloh Rlvem rlae to sn oblige-
   tion to do a oertaln partlaulnr     t?in*,   to be eaforoed
   by aotii>n.*    words 6. Phrases, Vol. 25, p. 41.

           “lie know of no deiinltion  of the word ‘liabill;.y*,
   either civen In the diotlonarlcs     or aa used in the oom-
   man speeoh of men, which restrlots      it to such as ers ab-
   soluts,    nr exaludas the ldea of oontlnqenoy.    In raot,
   it is:more fp$utpfly      used In the latter sense than in
   the roEnar,             Wordr & Phraeas, Vol. 23, p. 43,
   altinE Reoonatruo;lon     Flnanoe Corporation va . Eoaeett,
   Ter. 111 3.K. (2d) 1006.
               Blaok’s    Law Dictionary         deilnes   the word llabillty   as
r0imO      :

               *Exposed    or   subjeot  to a given oontlngenoy,
   risk,       or oaaualty,      whiah is more or leas probable.”
           In Rapalje*s Law Dlatlonary,    It la stated    that **lia-
   bllltyt   ie the oondltlon    of bslr@ aotually or potentially
   subjeot   to an obll:.~atlon;  fl usad oither aenerally,    as
   lnoludlng every kind of obllzatlon,       or in the more epeolal
   sense to denote lnohoate,      future, unaaocrtrrlned, or Im-
   perfeot obligations,      aa opposed to *debts’,   the sassnoe
   of w?:loh la that they am asoertalned       and certain.*
           WObligatlon of an estate of an insane person
   to pay for his maintenance in a state hoapltal prior
   to dhta 0r Chapter 132 of the Aot or 1935 repealing
   the stcte*s    rl~-ht of reaovery under prior stntutea
   WRBa *&tbillty*      rlthin Seotlon l-307 of Burna Ann.
   $t.at., provld.lnT tP3t rep**1 of any statute aonnot
   extinguish any llablll ty lnourred thcreundar.”
   tiords 6. Dhraseo, Vol. 25, p. 9; 1944 CuAuletlre
   Annual Focket Pert, citing      iltnte 8x rel Mllllcen vs.
   Rltter’a    Estat~e, Ind., 43 N.F*. (2d) SOS,
                                                                       546



mnornble   Yeaver H. Baker, p. 6


            The legislature   aannot artinfiulrh  or rsleae6 a lia-
bllity    to the ‘itate by 1Wpea1i.n~ the statUte   Under wr:iah the
llabillty    Arose.    Steta VS. ?iOMBr   311 & %fInIX& CO. (COm.      of
i;pp.) 292, 3.w. 869.

         The Court of CIvll ,Awaalr In 1929, after Artiol6  138
bsd been repealed In 1925, end IS affixming the juflgmcntof the
lower aouti In awalrding juE@aent blr the Stata against 0. %.
Lokey, as guardian of the @date of John Sanaom, a lucmtio,
for the lunatia’a rugport and maintanaaoe while In the asylu&
wea the rOilowing8ifpmOaht langua~er
           “Article   139, aupfrll, render
                   ‘All Indi@?it publla patient@ ahall
           ba kept. and maintained at the expanse of tha
           State.’


                  ‘All pub110 patienta not lndlg6ot shall
           bo kept aqd ariiatalnedat the expense of the
           etote in the fleet  instance,  but In suah ea#em
           t&o state shall be entitled   to relmbunement
           In the mode point.4 out In artiolsa    158 and
           159   or thi8   ohspter.*

           “Theme st&uterr ‘1182*in fOrttO nt the time of the
   adllis8Ionof the pti8nt aa nn Inmate of the #aid hor-
   pita, an2 rfx8d hIi stntua ln rsrarenos        to whether ho
   was e4mltted aa an lndlqent patI&&, to be kept and
   malntalned at the expense 0r the atflte, or as a p*tlent
   to be kapt an4 msintainad at the expeaao of the atata in
   the ttrat ln3tanee, butths     ~etato to be rslmbursab out
   or his estate.    Undar the undlisputea eridanoe appellant’s
   ward, Sansom, had the statur of the latter olaao.          fn
   raat, artlale   1.30 above quoted haa the rorce and effeet
   r;f an express contraat by the state with appsllent,         a8
   glarbian of t*e patient, th?:t the state will admlt him
   in said boepltal    a8 a publio patlent,   but, for the ax-
   Dense Inourrtd of keaplng end sa%nteIning him, the atate
   must be reimbursed tram his estate,      In no far a0 SUM
   my be able to respond thcrat0.        As lp p a lla nt*a
                                                          ward
   )IES been kept end maintained at the axpansr of the 8tata
   rmm the &a      ha was admitted until the trial      of this
   case, and there baa beofino reifuburseaentof this ~OS*
   penBe, it is olear th.zt an obligation     for stioh reimburse-
   ,ment,, to the extent of the ability    OP the war4*a estate
   to 1~8ponF. has been &eats4 In feYOr of the state,           and
   ap;jellant,  a8 e;uardIan of such estate,    Ie liable then-
   Par to the extent thut the aotate Ie aapable of rem
gonomble    Kaaver 8. mker,          p. 9




          “(2)   Artlolcs  158 anti 159, rupra, point out
   8 pr0Oeaure             to eaforoe,
                     aeeiqiea             from time to t&us,
   oolleotlon   of the debt due the rtate by reason of
   this oblinetlon,   88 it am4a, daring the ocuflna-
   ment of the patlmt in.8aId horpltal.           Thi8 pm-
   aedure we not Sollowad by the atate In this suit;
   lt balng en aetlon brew,ht: in the ordinary         fom to
   enforoe pa)nsnt of a debt.       I8 the aald rtstutory
   procedure axelrulre   of 8~ other pmoadura to a8-
   tebll8h thl8 debt and lnforoa It8 pa           ntP we think
   not.,   The affeof oi the rrtatute8    da8 f”gnatfag raid



   who m8 Rot indfg4Rt. Ke theraiora oonoluda that t$
   remedy glvm by oald art10148 of the atatute l8 only
   oumulatlta or tha ramtdy that tharatofon    axlmtad for
   the a4t8bllshmmt   and aolleo8lonof debta.    ThI8 pro-
   oiee qua8tIon ba8 been 80 d4oid.d by the Court of 8irfl
   Appeala for the lourth Suprame FudIcI81 Dlstrlat.
   Luder to. Stet4,  152 3. n. 66#? (FJlQh48i8 OUll3).

         It he8 alway bean the polloy of this State, for the
State to be ralmbumad for the earn and m8lntarimee of non-
Indigent patient4 in onr attpta e8ylum8.
           Saotlon     94, Artlole     16 of the 6onstltution   read8 84
follows:
           “It shall ba th duty of the Lepfalatura
   to rmrlda    for the ourtody and the mlntarmnca of
   lnairiant hlutatiO8. at the-axDense of th4 8t8t4,
   umler,such regulfltlonr   and reetrIotIon8   a8 the
   Le~~lslaturp my pmmrlba.*      bmphn818    ours).
           Under the rule  of exclu4Ion,  it would 4eem thst tha
Oonztltution    Itself would Inhibit the Le~Hlature from providing
for t:.e ouetody ani; aPaintananoe ,of,non          lumtlaa  at the
expense of the State+     Se4 81PO AOtT             5, 185@, p. 119,
2. 1?. 125; hots of Aurfust 16, 1070, p. 139; hate ot l:?~,   p. 105;
Aota of 1895, p. 164; ket 6t 1903, p. 110. It will bo observed from
excminins these Acts t r:t the State ha8 alw&ye adhered to
                                                                           5423



Honorable Weaver R. Eulrrr,p. 6


the polloy of the State'8 nimburrauat  for the oar6 and maln-
taaanae of non-lndlg4at kIm8%4 Patii4Rt8~.
         In the 88ma Ao ~p8884d in 1925 that     l'4pti18dArtlolm
138, 150 and L59; prori8  7 on war mada for the ralmbunamant  to
the State for money axpeada4 in the 8upport    and Mlntonanoa ot
non-Indigent jMfi4Rt8. (Eou88 El11 Ho. 249, Chapter 194, p.
414, Qenazml Law of S9th Laglrlaturo, 198s). ‘2Waa though the
oon8titutlonal lahibi8loa    had not e+i*tod, under e0f ml88 of
8tatUtOTT   OOR8t~OtbR~      if   18 dOU?#tifU& ii   fh8   1928   AOt ME   in-
tand8d and da8lgaed to ltrih          &~*a an aeorueilllablllty  for the
grr8 and aulnt@maoa          OS non-indigoat patlanhr. It 18 true that
 thara is an axpre88 mpaal of Artiolar 138, 180 and 159, but it
 1e 6180 true th8t        in the 8-4  Aot thar8 $8 no departure irim tha
polloy o? reimburaamaat         ror the aam ot non-1ndig8at pntlent8,
laQ no Iaafoat1on or an Iataatlon         to aboll8h the State'8 Tight
to r4Llbuammoat. Al%10188 lii8,188 8Rd 189 W8m 8Ub8tantially
pm;ytad,.          ft MS8ly Ohan@      th8 8tatutOw ZW8Ody fOS OOUW-
            It hr gong been 8attlod tn thir State, 88 roll a8 in
other jUd8diOtiOM, that it dOa ROt I'8qUira-          UI eZJw888 ra+iryl
 olau8e to pnreab fh4 de8truotlon oi right8 l        ri8ting tanlot former
ltatuta8. fr the lntentloa,topra8ax7e~~ald oontlnao 8uoh right8
 18 ole8rly     apparent,    It will be 08rrl8d into lfte8$ Go  .r la ~y8.
Sawell 91 Ind. Sl6. ?U~lOrtoR f8. spSiR$ (SUP. Cb.) 8 k18. 667..
         The Suprama Court of Indlut* In 104S. in the oaso of
Stat0 V8. Bitter'8 %5t4tO, do@#.,t. ted) 99s. UUdOr til8,88lE*
f8ot 8itUatiOE ar pruentad to u8, =a with a np88led    8t8tUt8
whioh provided for nirbtmamn%     to the Skta tma  the lua~tio'8
aatato, held that the obllgatloa of the 48tata to relmburro the
State wa8 a *llabIllty", and that the rapaal themof did not ox-
tilrgaish8uoh llabIlIty.
         Tho abwo aathoritla laod tm fo tha Iaa8oap8bla    001~
olwlon that the rapsaling of said Artlola lg8, 158 and 15s
did not and oould not wtingui8h tha liabflftia8  tharatofora
onlag the State by non-idllgant pabllo patienti by re88oa of
their rupport and acrlatonanoewhile In the ltumtlo e8ylum and
that said Indebtadne88 or llablllty 18 ruoh an~obllgatloa due
the State aa may be enroraaa in any oourt of oompatsnt $Uri8biO-
tioa.

            In arriving at   the above    oonelu8ioa, we wera not uaaind-
                                                                     549

ponorabl,e i:n~var H. Baker, p. 9


ful    of the dealslon   of the Court of Cfrll    Appeal8 In ttk6 oeea
of M~lsamanvs. State, 94 S. iY. (2d), Pi65 in whloh the Supreme
cmrt refused a nrlt of error.          It 18 true that in thlr.oase,
under an exaat taot sltustlon        aa wa hare now undtr discusd,on,
the overt held that tt!e State of Texas was not entitled         to re-
aover asalnst i7. R. ~Nlraman; guardian Sf the eatato of Charles
c. Allen, non oompos mentIm, for money expended for the oare and
supj?ort of aaid lunstic while cooflned in the arylum b&on, the
repeal    of said f~rtlclea   1X, 168 and 169.     The oourt beaed It.8
holding upon the ground that the Stete’e, ri&t to relmbbanamant
did not erlmt nnder the eomm~n lew and only erlatod by virtue
of Art1010 138, whloh ha4 been repealed.          M examined' the epplloa-
tlon for m writ of error In t&l8 oeso to the Supreme dourt and
find that the quartion of the right OS the Le&leture to ex-
tingulrh llebllltler      W the .5tate, e8 Inhlblt~d by seld Seotl.on53
or Artitle     B O? cur COnstltutlOn, wa8 not Irli~I.       If this MO-
tion of our f.?omtlfatlctn had been brought to the oourt~s etten-
tion, we are flXV&aYof t&a oplnlon that the aouxt would have
afflxlaed    the ud ent of the lower oourt in ewardin
favor of the L!tag.       ft la the rule in tM8 atats t%iY2F            ln
elslon    la not to be aonsltlered @ pxwoedent, where th ooart in
Mndedng Its oplnfon did 80 without roferanee to, or donoldsra-
tlon or, a statute      ot aonatitutlonel   pzvvieion ln queatlon,
              *Cases deolded without refarenoe   to, or &on-
      slderetlon   of statute,  were not *preaedenta*   on eon-
      rtruotlon   or etetute rlthln rule OS atera 6eoIelr
      so am to repulm that tkey bo iollore4      ontll over-
      ruled."    Y+ord8& Phrasea, Pal. 33, p. 248.     Qltlry
      Astne Inoaranae Compeaj.v~. QoamnBor, 153 30. 899,
      149 Mlue. B49.
             ‘*Preodentst are .deoirloaa of court.8 of
      last raaort upon the substentlte     lfirues before tha
      oaurt whioh am oonaidered by the court        ard de-
      cided by the oourt aa auoh, enC Immter~el 'duoxlp-
      tires rhlah do not lifoot the question aomIdem4,
      or the result   raaohed, here no foroe aa tpreaedenta.tw
      Words E Phraees Vol. 35, p. E40 oitlng Warren v8.
      stf3te; 94 3.“. 1,2.81 430, 130 Tex. Crlm. Rep. 446.
              *-.:htre a oertsln point af law is not bmuKht to
      t”,e view of thb oourt ln detennlnlnq a oeuse, tha
                                                                      550

$onoreble    Maver     H. Baker, p. 10


   deoloion 1s not (1 prcoedent, celling for the semo




          “A ‘precedent’ means that a prlnclple of
   law aotuelly    presented to e oourt or authority
   tor oonslleratlon     en4 deteaalnetlon her, eiter
   due concIderat.lon,been deolrred to 8ervo ee e
   rule for future    guldanoe In the eeme or enel-
   ogoue oasec, but mettere whioh mon1.y lurk In
   the reoord end are not dlreotly edvenced or
   expreeely tlecldedlre not preoedente.” Uorda &
   I’hreese,Vol. 33 p. 43, 1044 Cumuletlre Anuael
   Fookot Part, cl&q       ?tmplrcSquaxr Realty Ce. t8.
   Chase rPatlone1Bank or City OS Bet York, 43 If.I.
   3. (226)490.
                                    rk in the reoor4,
   and ere neither       brou@the lttentlon
                                 to          of thr
   oouxt nor Nhd   upon, should not bo oansidered es
   re;iFebzcn eo deolded es to oonstltute prs-
              Sohn71 vo. Robertson, 111 Pod. 84, 988.
   Zargll& w. Oleery, D.C. lJa998.,  4S F. Supp. 781.

         4hls Klrcmen ceme only held that the rI&ht oi the State
to relmbursemsnt In euch ceeee did not eslet et common lew en4
expreeely refnlned from peesing upon the queetlon of whethex tho
rtatutory rcmcdy was excluelre. Both the Laden and Lckey oerea,
~pra, expressly held that the etatutotory remedy need not be pur-
rued an% t2at the State would have the right to $0 into any oourt
OS aompetent jurledlotlon and proeeoute e rult ee for debt.




            Trusting    that the above   end forcgolw   fully enswcrc your
Inquiry,    we are
                                            vary tzuuly poun
                                            A’TTOIQJFX
                                                     UIBWRAL OF TEXAS


                                                          W. V. .tippert
                                                              Aealstent